 Case 1:19-cv-00027-SWS Document 12 Filed 02/26/19 Page 1 of 7




Thomas E. Lubnau
LUBNAU LAW OFFICE, PC
PO Box 1028
Gillette, Wyoming 8271 7
Phone: (307) 682-1313
Fax: (307) 682-9340
Email: tom@etseq.com

Philip A. Nicholas
NICHOLAS & TANGEMAN, LLC
PO Box 928
Laramie, Wyoming
Phone: (307) 742-7140
Fax: (307) 742-7160
Email: nicholas@wyo legal.com

                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF WYOMING
 ROBERT ALLEN HARVEY and ELAINE                                 )
 HARVEY,                                                        )
       Plaintiffs,                                              )      CIVIL ACTION
 vs.                                                            )       No. 19-cv-27
 HALLIBURTON ENERGY SERVICES, INC.,                             )
       Defendant.                                               )
                                                                )
                                                                )
                            DECLARATION OF ALLEN HARVEY

        Robert Allen Harvey declares as follows:

        1.       I am over the age of eighteen with personal knowledge of all the matters

stated in this affidavit.

        2.       I am a resident and citizen of Lovell, Big Hom County, Wyoming.

        3.       In 1994, Bentonite Performance Minerals, LLC recruited me to set up the

lab in the bentonite plant located near Lovell, Wyoming, which had been mothballed for

several years.

        4.       BPM hired me to organize the testing lab and work as its Quality

Assurance/Quality Control Supervisor for the bentonite production facility.



                                          Page 1
 Case 1:19-cv-00027-SWS Document 12 Filed 02/26/19 Page 2 of 7




       5.       I was responsible for ensunng that the BPM lab met the American

Petroleum Institute (API) standards and ensured that all lab personnel followed procedures

so as to maintain its API license with every audit.

       6.       At the time I was hired, and throughout my employment with BPM, I was

not asked to sign an agreement of employment.

       7.       I was never provided or asked to sign an employee manual, employee

handbook, or other agreement containing any work requirements.

       8.       I understood that I was an employee at will.

       9.       In 1998/1999 Halliburton Energy Services, Inc. ("Halliburton") acquired

Bentonite Performance Minerals, LLC.

        10.     After Halliburton's acquisition of the BPM facility, my pay checks came

from Halliburton.

        11 .    I was never required to fill out a job application for employment with

Halliburton.    I simply continued my relationship with BPM without change or

modification.

        12.     At the time I was hired, and throughout my employment with Halliburton,

I was not asked to sign an agreement of employment.

        13.     Halliburton didn't ask me to sign an employee manual, employee handbook,

or other agreement containing any work requirements.

        14.     Halliburton did not offer, nor did it require me to sign, an employment

agreement with the company.

        15.     Approximately 15 years after I began working for Halliburton, in March of

2014, I was diagnosed with Rheumatoid and Psoriatic Arthritis




                                           Page2
 Case 1:19-cv-00027-SWS Document 12 Filed 02/26/19 Page 3 of 7




        16.    Because Halliburton's insurance program refused to pay for the Remicade

treatments, and because I had lost my job, I was forced to discontinue the Remicade

treatments.   Because of that, my health has declined more rapidly leading to knee

replacements and further disability.

        17.    Rheumatoid and Psoriatic Arthritis are autoimmune diseases causmg

chronic inflammation of my joints.

        18.    As a result of my Rheumatoid Arthritis, I was required to undergo two

surgeries on my feet while employed with Halliburton.

        19.    For each surgery, I was required to exercise time off from Halliburton under

the Family Medical Leave Act.

        20.    I was prescribed Remicade Infusion treatments by my treating physician for

my Rheumatoid and Psoriatic Arthritis.

        21.    My medical insurance provided by Halliburton pre-approved my Remicade

treatments.

        22.    My first Remicade treatment was on February 1, 2016. That treatment

started the load-up phase.

        23.    My second Remicade treatment was scheduled for February 16, 2016.

        24.    My third Remicade treatment was scheduled for March 14, 2016 and

completed the load-up phase; treatments were scheduled to be every 7 to 8 weeks

thereafter.

        25.    The cost of each Remicade treatment was $13,646 each.

        26.    I am aware of other Halliburton Employees who receive Remicade

treatments paid for by Halliburton's medical insurance program.




                                         Page 3
 Case 1:19-cv-00027-SWS Document 12 Filed 02/26/19 Page 4 of 7




       27.     On March 16, 2016, I was fired by Halliburton. At the time, I was serving

as the Lovell Plant' s Quality Assurance/Quality Control Supervisor. I had served in this

role at the BPM Plant since October 3, 1994

       28.     After I was terminated Halliburton and its medical administrator advised

me that "pre-approval" doesn't mean "pre-authorization" and together they refused to

cover the prescribed Remicade for the treatment of my Rheumatoid and Psoriatic Arthritis.

       29.     Halliburton claimed that they were laying me off with two other men due to

a reduction in force at the Lovell Plant.

       30.     Halliburton replaced me with a younger man whom I had hired and trained.

       31.     The three individuals "laid off' were all over the age of 60.

       32.     At the time I was laid off, I was 61 years of age, with 42 years of experience

in the bentonite industry.

       33.     Within a short time after my termination, and in the same calendar year I

was terminated, Halliburton hired at least four new employees all younger than 60 years of

age.

       34.     When I was terminated, I met with the human resource director of

Halliburton and asked for my employment file. I was told that the file belonged to

Halliburton, and that I could only have training documents that I signed. I was then

provided the documents attached as Exhibit A. To my current recollection, the documents

attached as Exhibit A are the only documents that I signed relevant to my employment with

Halliburton.

       35.     The Human Resources person did not tell me, nor did he offer to me, that

Halliburton had a dispute resolution policy in place.




                                            Page 4
Case 1:19-cv-00027-SWS Document 12 Filed 02/26/19 Page 5 of 7




         36.   On or about April 7, 2016, I timely filed a Charge of Discrimination with

the State of Wyoming, Department of Workforce Services - Labor Standards, Wyoming

Fair Employment Program (FEP) charging Halliburton with unlawful discriminatory

employment practices in my termination because of my age and disability.

         37.   In July or August of 2016, we were asked to meet without lawyers to

medicate with Cheri Doaks who was an employee of Wyoming Workforce Services.

Halliburton employees walked out of that mediation without mention of the DPR or

arbitration.

         38.   On October 27, 2017, I attended along with my wife and our counsel Tom

Lubnau and Phil Nicholas in a second mediation with Halliburton conducted by the

Department of Workforce Services in Casper, Wyoming. During that mediation it was

related to me for the very first time that Halliburton had an arbitration agreement. It was

suggested to me that I should accept a small settlement because I had no right to a jury

trial.

         39.   Because I had no idea what Halliburton was talking about, my attorney Tom

Lubnau asked for a copy of any arbitration agreement from Halliburton's attorneys. That

letter is dated October 30, 2017 and is attached as Exhibit B.

         40.   On or about December 11 , 2017, the Department of Workforce Services

rendered the determination attached as Exhibit C finding that : "[E]vidence obtained

during the investigation to date establishes a violation of federal and state statutes and

based on a preponderance of the evidence, I hereby issue a finding of probable cause to

believe discrimination occurred."




                                          Page 5
 Case 1:19-cv-00027-SWS Document 12 Filed 02/26/19 Page 6 of 7




       41.    Also accompanymg the Notice of Determination was a proposed

Conciliation Agreement suggesting a settlement amount determined by the State of

Wyoming's Department of Workforce Services which is attached as Exhibit D.

       42.        On December 19, 2017 Halliburton's counsel for the first time responded

to Mr. Tom Lubnau's request for the dispute resolution process in the email attached as

Exhibit E. My wife and I searched diligently and could find no evidence that we had ever

received the 2015 documents attached to that email. I have no recollection of ever seeing

the documents attached.

       43.        My wife and I agreed to accept the terms of the State of Wyoming's

Conciliation Agreement. However, we were told that Halliburton rejected the Conciliation

Agreement and wanted to purse a resolution under their dispute resolution process which

still had not been provided to us. See the email provided by Workforce Services dated

February 26, 2018 attached as Exhibit G.

       44.        As a result of Halliburton's unwillingness to conciliate under the

Department of Workforce Services' Conciliation Agreement, the Department issued its

final determination on March I, 2018 attached as Exhibit H.

       45.        My wife and I have searched our records to see if we ever received any of

the documents attached to Ms. Miner's Declaration supplied in this matter. We did find in

our records a copy of the December, 2012, documents attached to Ms. Miner's Declaration

at Exhibit A-5.

       46.        I have no recollection of receiving Exhibit A-5 or any similar document

described as "Plan and Rules."

       47.        I have no recollection reading Exhibit A-5 or any similar document

described as "Plan and Rules."

                                           Page 6
  Case 1:19-cv-00027-SWS Document 12 Filed 02/26/19 Page 7 of 7




       48.     The Exhibit A-5 cover letter provides:

               As a reminder, each employee of any Halliburton company in the US ... has
               agreed (along with the Company itself) that all disputes will be resolved
               utilizing this DRP. This is a condition of your employment, and by
               continuing (or accepting) employment upon receipt of this notification,
               you are renewing your agreement to be bound by the DRP .. ..

       49.     I had never agreed to, nor was I asked to agree to accept the terms of the

dispute resolution plan or any plan like that as part of my employment with Halliburton.

       50.     No one from Halliburton ever told me that they had a "Dispute Resolution

Plan". Nor was I informed of such when I was terminated.

       51.     No one from Halliburton ever discussed with me, nor did they advise me

that I should read, the Dispute Resolution Plan.

       52.     No one from Halliburton ever told me that my employment was conditioned

upon my acceptance of the Dispute Resolution Plan.

       53.     I have never agreed to the terms of the Dispute Resolution Plan.

       54.     I worked for Halliburton eighteen years and during that time I was never

told by anyone that I should not come back to work unless I had read, reviewed or agreed

to an unsolicited mailing sent to my home.



I declare under penalty of perjury that the foregoing is true and correct.

                               Signed this ,as:: day of February, 2019.




                                                      Robert Allen Harvey




                                           Page 7
